Citation Nr: 1724023	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right testicular hypogonadism, status post right testes removal.

2.  Entitlement to service connection for left testicular hypogonadism with atrophy of left testes, to include as secondary to right testicular hypogonadism, status post right testes removal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the testimony is in the electronic claims file.

These matters were previously before the Board in January 2015 and the Board remanded for further development.  On remand the actions of the RO did not comply with the Board's directives and the Board must remand again for substantial compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015 the Board remanded the claims for an addendum medical opinion because a February 2011 VA examination, which included diagnoses of right testicle torsion, status post right testicular surgery and left testicle atrophy and hypogonadism, was inadequate.  The examiner had stated that he was unable to provide an opinion as to whether the preexisting right testicle disorder was aggravated by service "without resort to speculation."  

This was found to be an inadequate medical opinion by the Board on two counts. The examiner did not use the "clear and unmistakable" evidence standard (necessary because at issue here is whether the claimed condition existed prior to service) and did not provide a reason why an opinion could not be provided "without resort to speculation."  Jones v. Shineseki, 23 Vet. App. 382 (2011).

The Board finds that the addendum medical opinion received pursuant to the January 2015 remand is still inadequate.  The examiner's opinions were not responsive to the directives in the Board's January 2015 remand.  Specifically, as to the question of whether the Veteran had a right testicle disorder that existed prior to his entry onto active duty, and whether any preexisting right testicle disorder was aggravated by active duty service, the examiner again failed to apply the standard of "clear and unmistakable evidence."  Additionally, the examiner again repeated that he could not provide an answer to the question of right testicular aggravation without resorting to mere speculation, but based this conclusion on the fact that private medical records were not available to determine if the Veteran had torsion and surgery.  The Board's previous remand accepted as credible the Veteran's assertions that he had surgery to remove his right testicle in 1969 and that private records were not available due to the death of the private physician who maintained them.  Therefore, the examiner should have accepted these assertions as credible and considered them in lieu of private records.

Finally, the addendum opinion on the questions of whether it is at least as likely as not that any currently identified left testicle disorder is the result of active service, or cause or aggravated by the Veteran's right testicular disorder is inadequate as it based, in part, on the inadequate opinion regarding the right testicle disorder.

As the examiner's opinions were not responsive to the Board's previous remand directives there has not been substantial compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  An adequate medical opinion is still necessary to decide the claims therefore the claims must be returned for another addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a different VA examiner, than the medical provider who completed the May 2015 VA medical addendum opinion for an addendum opinion; the new examiner, if possible, should be similarly qualified as the medical provider who completed May 2015 VA medical addendum opinion.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address each the following questions separately in the same ordered format as follows (the examiner must provide a thorough reason/rationale as to how or why the examiner reached each opinion):

(a)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a right testicle disorder that existed prior to his entry onto active duty?

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting right testicle disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.  The examiner should consider, as discuss as necessary, the Veteran's complaints and the prescription of Darvon for testicular pain in service.  The examiner is directed to accept as true the Veteran's report that he had surgery in 1969, following separation from the active duty service, to remove his right testicle.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right testicle disorder had its onset in service?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently identified left testicle disorder(s) is the result of active service or any incident therein, or, in the alternative, had its onset in service?

(e)  If the answer to (d) is no, is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left testicle disorder(s) is caused by the Veteran's right testicular disorder(s)?

(f) If the answer to (e) is no, is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left testicular disorder(s) is aggravated by the Veteran's right testicle disorder(s)?

The examiner is informed that for this question, aggravation is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of the REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the require actions, and after conducting any additional development necessary based on the information obtained the AOJ should readjudicate the Veteran's service connection claims.  If the benefit sought on appeal remains in any respect denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




